326 S.W.3d 502 (2010)
STATE of Missouri, Respondent,
v.
Antoine L. HAMILTON, Appellant.
No. ED 93952.
Missouri Court of Appeals, Eastern District.
November 16, 2010.
Matthew M. Ward, Columbia, MO, for Appellant.
Chris A. Koster, Attorney General, James B. Farnsworth, Asst. Attorney General, Jefferson City, MO, for Respondent.
*503 Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Antoine Hamilton ("Defendant") appeals from the judgment upon his convictions by a jury of two counts of burglary in the first-degree, Section 569.160, RSMo 2000, and two counts of assault in the third degree, Section 565.070, RSMo 2000, for which he was sentenced as a persistent offender to concurrent sentences of thirty years' imprisonment for each burglary count and ten days in jail for each assault count. Defendant asserts the trial court plainly erred in allowing a victim's in-court identification because the in-court identification was tainted by a post-indictment viewing of the photographic line-up conducted without the presence of Defendant's counsel.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).